 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    DAVID A. HANO,                                             Case No. 2:19-cv-02246-GMN-EJY

 4                   Plaintiff,
                                                                               ORDER
 5           v.

 6    STATE OF NEVADA, et al.,

 7                   Defendants.

 8

 9   I.     DISCUSSION

10          On December 30, 2019, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On January 3, 2020, this Court issued
     an Order denying Plaintiff’s application to proceed in forma pauperis without prejudice to file a new
13
     application because Plaintiff’s application had been incomplete. (ECF No. 3). On January 9, 2020,
14
     Plaintiff filed a financial certificate. (ECF No. 4). Plaintiff’s application remains incomplete.
15
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must submit a fully
16
     complete application to proceed in forma pauperis on this Court’s approved form and attach both an
17
     inmate account statement for the past six months and a properly executed financial certificate.
18
     Plaintiff has not submitted an application to proceed in forma pauperis on this Court’s approved
19
     form or an inmate account statement for the past six months and a properly executed financial
20
     certificate. As such, the in forma pauperis application is denied without prejudice. The Court will
21
     retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the
22
     payment of the filing fee is resolved. Plaintiff will be granted one final opportunity to cure the
23
     deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the full filing
24   fee for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis he
25   must file a fully complete application to proceed in forma pauperis and attach both an inmate account
26   statement for the past six months and a properly executed financial certificate. If Plaintiff files
27   another incomplete application to proceed in forma pauperis, the Court will dismiss the case in its
28
 1   entirety, without prejudice, to file a new case when Plaintiff is able to acquire the necessary

 2   documents to file a complete application to proceed in forma pauperis.

 3   II.     CONCLUSION

 4           For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court WILL

 5   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
     as the document entitled information and instructions for filing an in forma pauperis application.
 6
             IT IS FURTHER ORDERED that within forty-five (45) days from the date of this Order,
 7
     Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on the correct
 8
     form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the
 9
     full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
10
     fee).
11
             IT IS FURTHER ORDERED that, if Plaintiff’s next application to proceed in forma pauperis
12
     is incomplete, the Court will dismiss the case, without prejudice, for Plaintiff to file a new case when
13
     he is able to acquire the necessary documents to file a complete application to proceed in forma
14
     pauperis.
15
             IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,
16
     dismissal of this action may result.
17           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.
18   1-1) but will not file it at this time.
19           DATED: January 13, 2020
20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                      -2-
